DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 37-50 and 53), in the reply filed on October 11 2022, is acknowledged.
Applicants’ provided a compliant species election of compound 
    PNG
    media_image1.png
    158
    333
    media_image1.png
    Greyscale
 for elected Group I claim 37, wherein R1, R2, R3, R4, R5, and R6 are each hydrogen (H); m and n are each 0; X is carbon (-CR8) wherein R8 is H; ring A is phenylene; L1 is covalent bond; ring B is 5-membered heteroaryl; and R7 is C5 alkyl.
The Examiner-Conducted prior art and double patent art search did not retrieve any prior art references against (1) Applicants’ elected species or (2) the full scope of genus formula I of base claim 37.  See enclosed summary “SEARCH 6” (Examiner-Conducted prior art search using Registry, HCaplus, and Casreact databases of STN).
The Examiner located a double patent reference (see rejection, below) from conducting an inventor/assignee/owner name search using the “SEARCH 6” search transcript.
However, an inventor/assignee/owner name search using PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Restriction Requirement of 07/11/2022 is maintained, since there is a rejection on the merits (see, below) against elected Group I.
However, the Election of Species Requirement of 07/11/2022 against elected Group I is withdrawn, as elected Group I claims are free of the prior art.
Claims 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to overcome the rejection(s), below; and/or 
(2)	Applicants overcome all rejections against elected Group I claims forcing rejoinder of non-elected Group II, in which new rejections are made against rejoined Group II; and/or 
(3)	Applicants’ claim amendments necessitate new grounds of rejections.
Current Status of 17/017,200
This Office Action is responsive to the amended claims of October 11, 2022.
Claims 37-50 and 53 have been examined on the merits.  Claims 37-40, 42-43, and 46-50 are previously presented.  Claim 41 and 44-45 are currently amended.  Claim 53 is new.
Priority
Applicants identify the instant application, Serial #:  17/017,200, filed 09/10/2020, as a U.S. Non-Provisional patent application, which claims foreign priority to European Patent Office application:  19196879.1, filed 09/12/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is September 12, 2019, as Applicants have perfected foreign priority; the European Patent Office foreign priority application supports the instant elected Group I claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2022 and 12/18/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-40, 42-44, 46-48, 50, and 53 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 36, 39-42, 49-50, and 52-53 of co-pending Application No. 17/552,816 (reference application).  The reference claims of October 19, 2022 and the instant claims of October 11, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, the reference claim 50, drawn to a compound 
    PNG
    media_image2.png
    232
    701
    media_image2.png
    Greyscale
 (see reference claims page 7 of 11), wherein R1, R2, R3, R4, R5, R6, and R7 are each hydrogen (H); m and n are each 0; X is carbon (-CR8), wherein R8 is H; ring A is phenylene; L1 is -O-; and ring B is phenyl, or a pharmaceutically acceptable salt thereof, anticipates instant claims 37 and 48.
Furthermore, reference claims 52-53, drawn to a pharmaceutical composition comprising said compound, or a pharmaceutically acceptable salt thereof, and a therapeutically inert carrier, anticipates instant claims 50 and 53, drawn to same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Furthermore, the reference 17/552,816 claim-set of 10/19/2022 can only constitute a non-statutory double patent reference against the instant claims of 10/11/2022.  Thus, filing a Terminal Disclaimer will remedy this non-statutory double patent rejection.
Conclusion
Claims 41, 45, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37-40, 42-44, 46-48, 50, and 53 are not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus Formula I of base claim 37.
The reference HOFFMANN (WO 2019/180185 A1, referenced in IDS of 12/18/2020), discloses the compound 61:  
    PNG
    media_image3.png
    266
    367
    media_image3.png
    Greyscale
 (page 92), wherein R1, R2, R3, R4, R5, R6, and R7are each hydrogen (H); m and n are each 1; X is carbon (-CR8) wherein R8 is H; ring A is pyridine (which is a 6-membered heteraryl); and L1 is covalent bond.
However, HOFFMANN is a close art, and not a prior art reference since ring B is C3 cyclopropyl (above), which is not permitted by instant claim 37 that requires either an aryl or heteroaryl for ring B.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of HOFFMANN to arrive at the instant claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625